COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kaylen Dewayne Simmons v. The State of Texas

Appellate case number:    01-13-00930-CR

Trial court case number: 12-CR-2519

Trial court:              212th District Court of Galveston County

        Appellant has filed a “Motion to Recall Mandate” because he has filed a Petition for Writ
of Certiorari with the Supreme Court of the United States. The motion is granted. This Court
orders that the Clerk of the Court withdraw the mandate issued on April 10, 2015.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: May 5, 2015